Case: 15-40285      Document: 00513490846         Page: 1    Date Filed: 05/03/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 15-40285                                 FILED
                                  Summary Calendar                            May 3, 2016
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ROBERT L. HEDRICK,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                             USDC No. 1:11-CR-715


Before GRAVES, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       A jury found Robert L. Hedrick, federal prisoner # 94886-279, guilty of
one count of attempted sexual exploitation of children, one count of transfer of
obscene material to a minor, two counts of distribution of child pornography,
and one count of possession of child pornography; he was sentenced to 360
months in prison, to be followed by supervised release for life. While his direct
appeal was pending, Hedrick filed a motion for contempt, arguing that the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 15-40285    Document: 00513490846      Page: 2    Date Filed: 05/03/2016


                                  No. 15-40285

Government failed to comply with a previously-issued district court order. The
district court denied the motion for lack of jurisdiction due to the pending
appeal. After we affirmed Hedrick’s conviction and sentence, he filed in the
district court a motion for the enforcement of judicial compliance (motion for
enforcement), in which he argued that the district court should enforce its own
rules and that it erred by failing to conduct a hearing on his motion for
contempt. Now, Hedrick moves this court for authorization to proceed in forma
pauperis (IFP) in this appeal from the district court’s denial of his motion for
contempt and motion for enforcement.
       We previously dismissed for lack of jurisdiction Hedrick’s appeal from
the denial of his motion for contempt, and, as such, the denial of that motion
is not before the court.      In addition, the motion for enforcement was
meaningless, unauthorized, and without a jurisdictional basis. See United
States v. Early, 27 F.3d 140, 142 (5th Cir. 1994).          Hedrick thus has not
demonstrated a nonfrivolous issue for appeal.        Accordingly, his motion to
proceed IFP on appeal is denied, FED. R. APP. P. 24(a), and his appeal is
dismissed as frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th Cir.
1997); 5TH CIR. R. 42.2.
       Hedrick has a history of filing pleadings in the district court and this
court raising fantastic claims centering on a wide-ranging conspiracy involving
a drug cartel, federal prosecutors, law enforcement, and a federal judge arising
out of an effort to frame him on child pornography charges and murder him so
that the cartel could import contraband into the country using Hedrick’s cargo
facility.   Hedrick is CAUTIONED that any future frivolous, repetitive, or
otherwise abusive filings may invite the imposition of sanctions, including
dismissal, monetary sanctions, and restrictions on his ability to file pleadings
in this court and any court subject to this court’s jurisdiction.



                                        2
   Case: 15-40285   Document: 00513490846   Page: 3   Date Filed: 05/03/2016


                             No. 15-40285

    MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING
ISSUED.




                                   3